Order entered September 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01467-CV

    CERGON, INC. D/B/A PRIMO'S BAR & GRILL AND EDWARD CERVANTES,
                                Appellants

                                               V.

                              CHEUNG-LOON, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-9267-G

                                           ORDER
       By order entered July 17, 2014, we granted appellants’ counsel’s motion to withdraw,

leaving Cergon, Inc. d/b/a Primo’s Bar & Grill and Edward Cervantes without counsel. Because

a corporation may only appear in this Court through an attorney, we ordered Cergon to notify the

Court, within thirty days of the date of the order, of new counsel’s name, state bar number, and

contact information. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455,

456 (Tex. 1997) (per curiam). We further cautioned Cergon that failure to comply would result

in dismissal of its appeal. To date, Cergon has not responded to the Court’s July 17, 2014 order,

and no attorney has filed a notice of appearance on Cergon’s behalf. Accordingly, we dismiss

Cergon’s appeal.
Cervantes’s appeal remains pending and his brief remains due September 19, 2014.


                                           /s/    ELIZABETH LANG-MIERS
                                                  JUSTICE